Supreme Judicial Court Rule 2:21 (2), post 1303 (1995), concerning an appeal from a single justice’s denial of relief from an interlocutory ruling in the trial court, requires an appellant’s memorandum to “set forth the reasons why review of the trial court decision cannot adequately be obtained on appeal from any final adverse judgment in the trial court or by other available means.” The appellant has failed to set forth reasons why relief after a successful appeal from any adverse final judgment in this case will not be adequate. Moreover, the appeal, insofar as it relies on G. L. c. 231, § 118 (1994 ed.), is subject to the same jurisdictional defect as existed in Ashford v. Massachusetts Bay Transp. Auth., ante 563 (1995).

Judgment affirmed.

Sanford A. Kowal for the plaintiff.
Lisa J. Damon & Lisa Stephanian Burton for the defendants.